UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1007


TRACEY BERNARD GILYARD; TIFFANY ADAMS,

                Plaintiffs - Appellants,

          v.

RANDY BENSON, Individually; RICHLAND           COUNTY      SHERIFF’S
DEPARTMENT; E. SHAW, Individually,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cv-01336-CMC)


Submitted:   September 17, 2014           Decided:   September 29, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Jefferson Goodwyn, Jr., GOODWYN LAW FIRM, LLC, Columbia,
South Carolina, for Appellants. Andrew F. Lindemann, Robert D.
Garfield, DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tracey Bernard Gilyard and Tiffany Adams appeal from

the district court’s orders granting summary judgment in favor

of   Defendants      and     denying    their     motion    to     alter      or   amend

judgment in their civil action under 42 U.S.C. § 1983 (2012) and

South   Carolina      law.         Appellants     argue     on    appeal      that    the

district court erred in granting summary judgment to Defendants

on   Gilyard’s      claim     under    § 1983    against     Defendant        Shaw    for

excessive    force     and    his     claim    under   state     law    for    battery.

We affirm.

             We     review    de    novo   the    district       court’s      award    of

summary judgment and view the facts in the light most favorable

to the non-moving party.              Woollard v. Gallagher, 712 F.3d 865,

873 (4th Cir.), cert. denied, 134 S. Ct. 422 (2013).                           “Summary

judgment is appropriate only if the record shows ‘that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.’”                  Id. (quoting Fed. R.

Civ. P. 56(a)).

             “The    Fourth    Amendment’s       prohibition       on   unreasonable

seizures includes the right to be free of seizures effectuated

by   excessive      force.”        Henry   v.    Purnell,    652    F.3d      524,    531

(4th Cir. 2011) (internal quotation marks omitted).                        Whether an

officer has used excessive force during an arrest is analyzed

under a standard of objective reasonableness.                    Graham v. Connor,

                                           2
490    U.S.     386,    388,       395-96,     399    (1989).            “Fourth         Amendment

jurisprudence         has    long    recognized       that     the       right      to    make      an

arrest . . . necessarily carries with it the right to use some

degree of physical coercion or threat thereof to effect it.”

Id. at 396.         Determining whether the force used was reasonable

requires      the      weighing      of    “the      nature     and           quality     of       the

intrusion on the individual’s Fourth Amendment interests against

the    countervailing          governmental          interests           at    stake.”             Id.

(internal quotation marks omitted).

              Factors to be considered include “the severity of the

crime at issue, whether the suspect poses an immediate threat to

the    safety    of    the     officers      or     others,    and        whether        he    [wa]s

actively      resisting        arrest     or    attempting          to    evade      arrest         by

flight.”      Id.      “[T]he question is whether the officers’ actions

are    objectively           reasonable        in     light     of            the    facts         and

circumstances          confronting         them,      without            regard      to        their

underlying       intent       or     motivation.”             Id.        at    397       (internal

quotation marks omitted).                 Additionally, in considering whether

an    offer   used     reasonable         force,     courts    are        to    focus         on   the

moment that the force is employed.                   Henry, 652 F.3d at 531.

              Applying these standards, we conclude after review of

the record and the parties’ briefs that the district court did

not reversibly err in granting summary judgment to Defendants on

Gilyard’s claim against Shaw for excessive force.                                   Gilyard was

                                               3
belligerent and uncooperative, refusing to comply with Shaw’s

and Defendant Benson’s verbal efforts to arrest him, positioning

his body in a posture indicating his willingness to fight, and

advancing toward Benson.     Accordingly, a degree of force beyond

their verbal commands was necessary to effectuate the arrest.

We reject as without merit and unsupported by the evidence of

record Gilyard’s assertion on appeal that Shaw’s use of a taser

device to effectuate the arrest was unreasonable because Shaw

and Benson had other options available to capture or subdue him.

We also reject as without merit Gilyard’s assertion that Shaw’s

receipt nearly a year before their encounter of a letter of

guidance    from    the   Richland       County   Sheriff’s   Department

concerning his use of a taser device in a separate incident has

any bearing on the constitutionality of the force Shaw employed

in this case.      Henry, 652 F.3d at 531; see Elliott v. Leavitt,

99 F.3d 640, 643 (4th Cir. 1996) (“Graham requires us to focus

on the moment force was used; conduct prior to that moment is

not relevant in determining whether an officer used reasonable

force.”).

            We further reject as without merit Gilyard’s challenge

to the district court’s disposition of his claim under state law

for battery because the predicate for this challenge—that the

district court reversibly erred in granting summary judgment to

Defendants on his claim under § 1983 against Shaw for excessive

                                     4
force—is not established.          Finally, we reject as without merit

Gilyard’s   remaining     extraneous       arguments   for   overturning     the

district court’s judgment.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument      because    the   facts   and   legal

contentions     are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       5